05/04/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs April 3, 2018

                             IN RE JUSTICE H., ET AL.

                   Appeal from the Juvenile Court for Stewart County
                      No. 7294    G. Andrew Brigham, Judge


                            No. M2017-01870-COA-R3-PT



                                     JUDGMENT

        This appeal came on to be heard upon the record of the Juvenile Court of Stewart
County and briefs filed on behalf of the respective parties. This Court is of the opinion
that the Juvenile Court of Stewart County’s judgment should be affirmed.

       It is therefore ORDERED and ADJUDGED by this Court that the judgment of the
Juvenile Court of Stewart County is affirmed, and this cause is remanded to the Juvenile
Court of Stewart County for collection of the costs below. Costs on appeal are taxed
against the Appellants, Joshua H. and Amie H., and their surety, if any.



                                               PER CURIAM